Case 2:17-cv-10310-VAR-SDD ECF No. 139 filed 07/17/19        PageID.2753    Page 1 of 11




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

 ARAB AMERICAN CIVIL RIGHTS
 LEAGUE, et al.,

 Plaintiffs,                                   Case No. 2:17-cv-10310-VAR-SDD

 v.                                              Hon. Victoria A. Roberts

 DONALD TRUMP, et al.,                           Mag. J. Stephanie D. Davis

 Defendants.


                        Statement Regarding Concurrence

 Pursuant to E.D. Mich. L.R. 7.1(a) and L.R. 37.1, Plaintiffs’ counsel contacted
 Defendants’ counsel by email on July 16, 2019, to seek concurrence in this motion.
 During a telephonic conference on July 17, 2019, counsel for Defendants indicated
 that they do not concur.


  PLAINTIFFS’ MOTION TO REINSTATE FULLY-BRIEFED MOTION TO
       COMPEL AND REQUIRE RESPONSES TO OUTSTANDING
                    DISCOVERY REQUESTS

         For the reasons set forth in the accompanying Memorandum, Plaintiffs ask

 the Court to restore Plaintiffs’ fully briefed Motion to Compel to the docket and

 reinstate a deadline for responses to Plaintiffs’ outstanding discovery requests.


 Dated: July 17, 2019                                 Respectfully submitted,
Case 2:17-cv-10310-VAR-SDD ECF No. 139 filed 07/17/19   PageID.2754   Page 2 of 11




  Counsel for Arab American Civil Rights League, American Arab Chamber of
       Commerce, Hend Alshawish, Salim Alshawish, and Fahmi Jahaf

  AYAD LAW, P.L.L.C.
  /s/ Nabih H. Ayad
  Nabih H. Ayad (P59518)
  645 Griswold St., Ste. 2202
  Detroit, MI 48226
  (313) 983-4600
  nayad@ayadlaw.com


  Counsel for American Civil Liberties Union of Michigan, Arab American and
   Chaldean Council, Arab American Studies Association, and Kaltum Saleh

  /s/ Miriam Aukerman                     /s/ Jason C. Raofield
  Miriam Aukerman (P63165)                Jason C. Raofield (D.C. Bar
  American Civil Liberties Union          #463877)
  Fund of Michigan                        Nishchay H. Maskay (D.C. Bar
  1514 Wealthy SE, Suite 260              #998983)
  Grand Rapids, MI 49506                  Covington & Burling LLP
  (616) 301-0930                          850 10th Street, NW
  maukerman@aclumich.org                  Washington, DC 20001
                                          (202) 662-6000
                                          nmaskay@cov.com
Case 2:17-cv-10310-VAR-SDD ECF No. 139 filed 07/17/19        PageID.2755    Page 3 of 11




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

 ARAB AMERICAN CIVIL RIGHTS
 LEAGUE, et al.,

 Plaintiffs,                                   Case No. 2:17-cv-10310-VAR-SDD

 v.                                              Hon. Victoria A. Roberts

 DONALD TRUMP, et al.,                           Mag. J. Stephanie D. Davis

 Defendants.


             PLAINTIFFS’ MEMORANDUM IN SUPPORT OF
      MOTION TO REINSTATE FULLY-BRIEFED MOTION TO COMPEL
            AND REQUIRE RESPONSES TO OUTSTANDING
                      DISCOVERY REQUESTS

         In light of the Court’s recent Order denying Defendants’ Motion to Dismiss,

 Plaintiffs ask the Court to restore Plaintiffs’ fully briefed Motion to Compel to the

 docket and reinstate a deadline for responses to Plaintiffs’ outstanding discovery

 requests. It has now been over two and a half years since Defendants first

 implemented their Muslim Ban, separating families and inflicting ongoing harm on

 Plaintiffs. And it has been over two years since the Court ordered Defendants to

 respond to Plaintiffs’ initial (and very limited) discovery requests. Not a single

 document was ever produced, nor a single interrogatory ever answered. After years

 of delay, Plaintiffs now seek to move forward with this litigation consistent with the
Case 2:17-cv-10310-VAR-SDD ECF No. 139 filed 07/17/19         PageID.2756     Page 4 of 11



 schedule that the Court ordered (ECF# 89) shortly before granting the Defendants’

 motion to stay.

                     RELEVANT PROCEDURAL HISTORY

       Plaintiffs served four Document Requests (ECF #78-2) and five

 Interrogatories (ECF #78-3) on Defendants on April 6, 2017. On May 11, 2017, the

 Court ordered Defendants to respond by May 19, 2017 to Document Request No. 1

 (which sought production of the so-called Giuliani Memo), and by June 2, 2017 to

 the remaining three Document Requests and five Interrogatories (ECF #89 at Pg. ID

 1226). The Court also “adopt[ed] the following procedure to streamline the process”

 for handling Defendants’ objections to discovery:

              If Defendants object to any discovery request, they must
              set forth their reasoning and legal justification, with full
              citations and argument, in the response to Plaintiffs. If
              Plaintiffs file a motion to compel regarding a specific
              discovery request, they must include the Defendants’ full
              objection to that request as an exhibit, which the Court will
              treat as the Defendants’ brief for deciding the motion.
              Defendants may not file a response brief. If the Court
              needs additional briefing, it will request supplemental
              briefing.

 Id.

       On May 19, 2017, Defendants responded to Document Request No. 1,

 declining to produce the single document sought by that request and, as provided by

 the Court’s prior Order, briefing its objections in its 34-page response (not including

 exhibits) (ECF #104-1, at Pg. ID 1702-35). On May 26, 2017, Plaintiffs moved to


                                           2
Case 2:17-cv-10310-VAR-SDD ECF No. 139 filed 07/17/19      PageID.2757    Page 5 of 11



 compel production of that document (ECF #104), at which point the motion was

 fully briefed pursuant to the procedure established by the Court’s May 11 Order.

 Thereafter, Defendants sought and received permission to file an additional brief

 opposing Plaintiffs’ motion (ECF #106), and filed that seventeen-page brief on June

 5, 2017 (ECF #111).

       Defendants never provided responses to Plaintiffs’ remaining document

 requests or interrogatories (which were due on June 2). Instead, on May 31, just two

 days before the deadline for those responses, Defendants applied for a stay (ECF

 #106). In recognition of the Supreme Court’s review of other challenges to the

 Muslim Ban, the Court agreed on June 9, 2017 to stay this action and suspend

 discovery, before having the opportunity to decide the pending Motion to Compel

 (ECF #114).

       On July 6, 2017, the parties submitted a Joint Rule 26(f) Discovery Plan,

 which set forth the parties’ respective positions on the issues contemplated by Rule

 26(f) (ECF #115). On November 16, 2017, in light of further proceedings in the

 Supreme Court and the issuance of the third version of the Muslim Ban, this Court

 granted Plaintiffs leave to file a Third Amended Complaint after resolution of the

 Supreme Court proceedings (ECF #119). Accordingly, the Court deemed moot the

 then-pending motions, including Plaintiffs’ pending Motion to Compel production

 of the document responsive to Request No. 1 (id.).



                                          3
Case 2:17-cv-10310-VAR-SDD ECF No. 139 filed 07/17/19        PageID.2758    Page 6 of 11



       Plaintiffs filed the Third Amended Complaint on September 13, 2018 (ECF

 #124), which Defendants moved to dismiss (ECF #128). The Court denied that

 motion on July 10, 2019 (ECF #138).

                                    ARGUMENT

       In order to enable this litigation to move forward efficiently, Plaintiffs seek

 the following straightforward relief.

       First, Plaintiffs ask that the Court restore to the docket Plaintiffs’ Motion to

 Compel Production of the single document responsive to Document Request No. 1

 (ECF #104). That motion is fully briefed and ripe for decision. Although the Court

 previously decided that the motion was moot because of the need for Plaintiffs to

 file an amended complaint after the issuance of the third version of the Muslim Ban,

 that amended complaint has been filed and the Court has rejected Defendants’

 motion to dismiss. The Giuliani Memo and the origins of the Muslim Ban continue

 to be relevant and discoverable even after the issuance of the Proclamation and the

 Supreme Court’s decision in Trump v. Hawaii, as this Court recognized in discussing

 the history of the ban, including the Memo. See, e.g., ECF #138, at Pg. ID 2733-34.

 To the extent Defendants disagree, Plaintiffs respectfully suggest that the Court

 permit Defendants to file a supplemental brief (of ten pages or less) within seven




                                           4
Case 2:17-cv-10310-VAR-SDD ECF No. 139 filed 07/17/19         PageID.2759     Page 7 of 11



 calendar days of the Court’s Order on the present Motion,1 and allow Plaintiffs seven

 calendar days to respond to Defendants’ brief.

       Second, Defendants should be ordered to respond, within fourteen days of the

 Court’s Order, to Plaintiffs’ other pending Document Requests and Interrogatories.

 See ECF #78-2 (Document Requests); ECF #78-3 (Interrogatories). This should

 impose little burden on Defendants, given that when they applied for a stay (on May

 31, 2017), they had only two days left before the June 2, 2017 due date for their

 response to that discovery.

       Once Defendants file their answer (which is due on July 24, 2019 pursuant to

 Fed. R. Civ. P. 12(a)(4)(A)), Plaintiffs will contact Defendants to discuss the

 preparation of a joint submission regarding the schedule for additional discovery.2

                                    CONCLUSION

       For the reasons set forth above, Plaintiffs ask that the Court enter the attached

 Proposed Order setting forth the deadlines described above.




 1
  In light of the briefing schedule for this Motion, by the end of that seven-day period,
 Defendants will have had several weeks to consider their positions and prepare this
 supplemental brief.
 2
   During a telephonic conference on July 17, 2019 to discuss this Motion, counsel
 for Defendants indicated that they intend to oppose the relief sought in this Motion,
 and that they intend to file a motion seeking interlocutory appeal and a stay of
 discovery.

                                            5
Case 2:17-cv-10310-VAR-SDD ECF No. 139 filed 07/17/19   PageID.2760   Page 8 of 11



 Dated: July 17, 2019                            Respectfully submitted,

  Counsel for Arab American Civil Rights League, American Arab Chamber of
       Commerce, Hend Alshawish, Salim Alshawish, and Fahmi Jahaf

  AYAD LAW, P.L.L.C.
  /s/ Nabih H. Ayad
  Nabih H. Ayad (P59518)
  645 Griswold St., Ste. 2202
  Detroit, MI 48226
  (313) 983-4600
  nayad@ayadlaw.com


  Counsel for American Civil Liberties Union of Michigan, Arab American and
   Chaldean Council, Arab American Studies Association, and Kaltum Saleh

  /s/ Miriam Aukerman                      /s/ Jason C. Raofield
  Miriam Aukerman (P63165)                 Jason C. Raofield (D.C. Bar
  American Civil Liberties Union           #463877)
  Fund of Michigan                         Nishchay H. Maskay (D.C. Bar
  1514 Wealthy SE, Suite 260               #998983)
  Grand Rapids, MI 49506                   Covington & Burling LLP
  (616) 301-0930                           850 10th Street, NW
  maukerman@aclumich.org                   Washington, DC 20001
                                           (202) 662-6000
                                           nmaskay@cov.com




                                       6
Case 2:17-cv-10310-VAR-SDD ECF No. 139 filed 07/17/19        PageID.2761    Page 9 of 11




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

 ARAB AMERICAN CIVIL RIGHTS
 LEAGUE, et al.,

 Plaintiffs,                                    Case No. 2:17-cv-10310-VAR-SDD

 v.                                              Hon. Victoria A. Roberts

 DONALD TRUMP, et al.,                           Mag. J. Stephanie D. Davis

 Defendants.


                               [PROPOSED] ORDER

         It is hereby ORDERED that Plaintiffs’ Motion to Reinstate Fully-Briefed

 Motion to Compel and Require Responses to Outstanding Discovery Requests is

 GRANTED.

         1.    The Clerk of the Court is requested to restore to the docket Plaintiffs’

 Motion to Compel Production (ECF #104). Within seven calendar days of this Order,

 Defendants may file a supplemental brief in opposition to that Motion. Within seven

 calendar days thereafter, Plaintiffs may file a responsive brief. These supplemental

 briefs may not exceed ten pages.

         2.    Within fourteen days of the date of this Order, Defendants must respond

 to Plaintiffs’ Document Request Nos. 2-4 (ECF #78-2) and Interrogatories Nos. 1-5

 (ECF #78-3).
Case 2:17-cv-10310-VAR-SDD ECF No. 139 filed 07/17/19   PageID.2762   Page 10 of 11




        IT IS ORDERED.


                               ____________________________________
                               Victoria A. Roberts
                               United States District Judge

  Dated: __________________




                                       2
Case 2:17-cv-10310-VAR-SDD ECF No. 139 filed 07/17/19      PageID.2763    Page 11 of 11




                           CERTIFICATE OF SERVICE

        This Motion and the accompanying Memorandum were filed on July 17,

  2019, via the Court’s ECF system, which provides notice to all counsel of record.



                                                     /s/ Nishchay H. Maskay
                                                     Nishchay H. Maskay
                                                     (D.C. Bar #998983)
